Citation Nr: 0601921	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1948 to November 
1967.  He died on September [redacted], 1999.  The appellant is the 
veteran's widow.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In May 2004, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

2.  The veteran died in September 1999 of metastatic bladder 
cancer. 

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  The veteran was exposed to ionizing radiation during 
active service.  

5.  Neither a service-connected disability, nor active 
service, including the veteran's radiation exposure, is the 
principal or a contributory cause of his death.  




CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability or his active service.  38 U.S.C.A. §§ 1310, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the appellant adequate notice and 
assistance with regard to her claim such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the appellant in the disposition thereof.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the appellant VCAA notice by 
letter dated in December 2002, before initially deciding her 
claim in a rating decision dated in February 2003.  The 
timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the appellant 
during the course of her appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the December 2002 notice letter, the RO acknowledged the 
appellant's claim, noted what the evidence needed to show to 
substantiate that claim, listed the type of evidence that 
would best do so, informed the appellant of VA's duty to 
assist, and explained to her that it was developing her claim 
pursuant to that duty.  The RO identified the evidence it had 
obtained in support of the appellant's claim and the evidence 
the appellant still needed to submit.  The RO advised the 
appellant to sign the enclosed forms authorizing the release 
of the veteran's treatment records and to identify or send 
directly to VA all evidence or information she had pertaining 
to her claim.

Moreover, in a rating decision dated in February 2003, a 
statement of the case issued in July 2003, supplemental 
statements of the case issued in December 2003 and October 
2005, a remand issued in May 2004, and letters dated in May 
2004 and August 2005, VA, via the RO, Board, AMC and Veterans 
Benefits Administration (VBA), provided the appellant much of 
the same information furnished in the December 2002 notice 
letter.  As well, VA identified the evidence that it was 
attempting to secure on the appellant's behalf, including a 
medical opinion from the Under Secretary for Health, and 
identified in more detail the type of evidence the appellant 
needed to submit to substantiate her claim.  VA also informed 
the appellant of the reasons for which it denied her claim, 
identified the evidence upon which it based its denial, and 
provided her the provisions pertinent to her claim, including 
those explaining VA's duties to notify and assist. 

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  Specifically, VA secured and 
associated with the claims file all evidence the appellant 
identified as being pertinent to her claim, including the 
veteran's service personnel records and VA and private 
treatment records.  VA also conducted medical inquiry in an 
effort to substantiate the appellant's claim by obtaining a 
medical opinion from the Under Secretary for Health regarding 
the cause of the veteran's death. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence [she] could submit to substantiate 
[her] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

I.  Analysis of Claim

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that the 
veteran, her spouse, died secondary to occupational 
activities in which he engaged during active duty, including 
as a diver.  Allegedly, these activities exposed the veteran 
to Alpha, Beta and Gamma radiation, red and white lead, paint 
thinners and cleaners, caustic, corrosive, chemical cleaners, 
zinc chromide, and other toxins, and caused him to develop 
bladder and prostate cancer, the former of which ultimately 
resulted in his death.  The appellant's representative 
asserts that the Board should give the appellant the benefit 
of the doubt in the resolution of her claim because the 
evidence of record is in relative equipoise. 

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2005).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Under 38 U.S.C.A. § 5107 (West 2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

As previously indicated, the veteran in this case had active 
service from February 1948 to November 1967.  According to 
his service medical records, during service, he did not 
report, and no examiner noted, any bladder or prostate 
abnormality.  However,  according to his service personnel 
records, specifically, a DD Form 1141 (Record of Exposure to 
Ionizing Radiation), he was, as alleged, exposed to ionizing 
radiation (a cumulative dose of .018) during this time 
period, at age 34.  

Following discharge, in 1995 and 1996, health care providers 
noted a tumor in the veteran's bladder, subsequently 
diagnosed as transitional cell carcinoma of the bladder, a 
tumor of the prostate, subsequently diagnosed as 
adenocarcinoma of the prostate gland, and probable early skin 
cancer on the left ear.  On September [redacted], 1999, the veteran 
died from metastatic bladder cancer.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.  

One medical professional has addressed the cause of the 
veteran's death: VBA's  Chief Public Health and Environmental 
Hazards Officer.  In a memorandum dated in August 2005, this 
physician acknowledged the veteran's in-service exposure to 
radiation (dose of .018 rep, rad or r).  In addition, she 
noted that the bladder had a moderate comparative 
susceptibility to radiation-induced cancer, that the strength 
of the evidence linking bladder cancer to radiation exposure 
was convincing, and that the sensitivity of the prostate to 
radiation carcinogenesis appeared to be relatively low and 
not clearly established.  She explained that she utilized the 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health to estimate the 
likelihood that the veteran's exposure to ionizing radiation 
was responsible for his bladder and/or prostate cancer.  
Based on the results of applying the veteran's statistics to 
that program, she concluded that it was unlikely that the 
veteran's transitional cell carcinoma of the bladder and 
adenocarcinoma of the prostate gland are attributable to his 
in-service exposure to ionizing radiation.   

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinion.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns significant 
evidentiary weight to the aforementioned medical opinion.  It 
is based on a review of the claims file, refers to clinical 
evidence of record and is supported by rationale.  Moreover, 
while unfavorable, it is expressed in terms of the likelihood 
that the veteran's service, particularly, his radiation 
exposure, played a role in his death.  

The appellant has not submitted a medical opinion refuting 
the one noted above.  Her assertions thus represent the only 
other evidence of record linking the veteran's death to a 
service-connected disability or active service.  These 
assertions are insufficient to establish such a nexus as the 
record does not reflect that the appellant possesses a 
recognized degree of medical knowledge to render a competent 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

In various written statements submitted during the course of 
this appeal, the appellant emphasizes that the veteran was 
exposed to radiation during service, including when he served 
as a diver and chipped lead pain during his early years in 
the U.S. Navy.  She points out that, in a supplemental 
statement of the case issued in October 2005, the RO 
misquoted the appellant as having said that the veteran was 
never a diver.  The Board acknowledges the appellant's 
comments, but notes that any error on the RO's part in this 
regard does not change the outcome of the claim.  As 
previously noted, the Board accepts as true the appellant's 
assertion that the veteran was exposed to radiation in 
service.  The activity in which the veteran was engaged when 
the exposure occurred is thus irrelevant.  

Given the absence of competent medical evidence linking the 
veteran's cause of death to a service-connected disability or 
active service, including his radiation exposure, the Board 
finds that neither a service-connected disability, nor active 
service is the principal or a contributory cause of the 
veteran's death.  Based on this finding, the Board concludes 
that the veteran's death was not due to a service-connected 
disability or active service.  The evidence is not in 
relative equipoise; therefore, the appellant may not be 
afforded the benefit of the doubt in the resolution of her 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


